The of court was pronounced by
Rost, J,
The plaintiff sues the legal representatives of his tutor, for a sum of money, which, he alleges, the latter had made himself liable to pay. The defence is a plea of prescription, under article 356 of the Code. That plea was ■sustained in the court below, and the plaintiff appealed.
It appears, that Don Diego Lafleur, the ancestor of the defendant, was appointed tutor of the plaintiff, in place of Clemence Richard, the natural tutrix, who lost the tutorship, by contracting a second marriage, without having been ■authorized to retain it. Clemence Richard and her husband had acknowledged in writing, that they had received $1,494, inherited by the minor from his father.
After the appointment of Lafleur, Clemence Richard transferred to him, a claim against Jean Marie DebaillO'n, for $1,386 27, hearing ten per cent interest, which Lafleur bound himself to apply, when collected, to’ the payment, so far as the sum would go, of the sum due by her as tutrix. Lafleur obtained a judgment upon this claim; but, before it was satisfied, Debaillon died insolvent ; and there is no proof that any portion of it has been paid. It is not pretended thafthe balance due by Cltrhence Richard has ever been paid to Lafleur. We cannot distinguish this case from that of Offutt v. Collins, 11 Rob. 491. The neglect of the tutor to collect those debts of his ward, was, in the language of the law, one of the acts of the tutorship,- respecting ■yfhich he should have brought his action within four yebrs after he became of age.” The plea of prescription must prevail. Judgment affirmed: